Citation Nr: 0110634	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  00-07 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to improved death pension benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from August 1943 to 
October 1945; he died on January [redacted], 1999.  The appellant is 
his surviving spouse.  

This matter arises from an October 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, that denied the benefit now sought on 
appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.  


FINDINGS OF FACT

1.  The veteran died on January [redacted], 1999.  

2.  The appellant's application for improved death pension 
benefits was received by VA on March 15, 1999.  

3.  The appellant paid the expenses associated with the 
veteran's last illness and burial within 45 days after the 
veteran's death.  

4.  The appellant's application for improved death pension 
benefits was not received within 45 days of the veteran's 
death.  

5.  Because the expenses of the veteran's last illness and 
burial were paid prior to the RO's receipt of the appellant's 
claim (which itself was not submitted within 45 days after 
the veteran's death), those expenses cannot be used in 
computing the 

appellant's countable income for improved death pension 
purposes.  

6.  The appellant's countable income for the 12 month 
annualization period following her March 15, 1999, 
application for improved death pension benefits exceeded the 
applicable maximum income limitation.  


CONCLUSION OF LAW

The appellant's countable annualized income for the period 
beginning March 15, 1999, was excessive for the receipt of 
improved death pension benefits.  38 U.S.C.A. §§ 1503, 1541, 
1542 (West 1991); 38 C.F.R. §§ 3.23(a)(5), 3.110, 3.271, 
3.272 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that there has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the 

law is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

To the extent that the provisions of the newly enacted 
legislation apply to the current case, the Board finds that 
all appropriate development has been conducted in connection 
with this claim.  The RO has made reasonable efforts to 
obtain evidence relevant to this claim, and the claimant has 
been afforded the opportunity to submit evidence and argument 
in connection with this claim.  The claimant has been 
offered, but declined, the opportunity to have a hearing 
before the Board.  By virtue of the February 2000 Statement 
of the Case, the claimant was given notice of the information 
or other evidence necessary to substantiate her claim.  Thus, 
in view of the actions of the RO in this case, no further 
assistance or notice is deemed necessary under the VCAA.  

The appellant does not dispute that her application for 
improved death pension benefits was received more than 45 
days following the veteran's death.  Nor does she dispute 
that she paid the expenses associated with the veteran's last 
illness and burial within 45 days following his death.  
Instead, she contends that because of her physical 
infirmities, she was unable to submit her application for 
improved death pension benefits in a more timely manner.  She 
contends that the equities in this case warrant that she be 
awarded improved death pension benefits based upon her March 
15, 1999, application.  

As a general rule, when determining countable income for 
improved death pension purposes, all payments of any kind and 
from any source are considered income 

unless specifically excluded.  See 38 U.S.C.A. § 1503; 38 
C.F.R. §§ 3.23, 3.271(a).  Included in the computation of 
annual income is income derived from Social Security 
Administration (SSA) benefits, and dividends and interest 
received.  The provisions regarding improved death pension 
benefits require that the surviving spouse's monthly income 
be annualized, i.e., multiplied by 12, from the date of 
entitlement, and that the surviving spouse's income is then 
subtracted from the maximum annual pension limitation to 
determine eligibility for a given period.  The income 
reported is offset by all allowable exclusions from income.  
See 38 C.F.R. §§ 3.271, 3.272.  

The expenses associated with the last illness and burial of a 
veteran that are paid by a surviving spouse during the 
calendar year following that in which the veteran's death 
occurred may be deducted from the spouse's countable annual 
income for the 12 month annualization period in which they 
were paid, or from annual income, for any 12 month 
annualization period which begins during the calendar year of 
the veteran's death, whichever is to the claimant's 
advantage.  See 38 C.F.R. § 3.272(h).  However, any such 
expenses paid subsequent to death but prior to the date of 
entitlement (i.e., the effective date) are not deductible.  
Id.  Parenthetically, the effective date for an award of 
nonservice-connected improved death pension based on a claim 
received on or after October 1, 1984, shall be the first day 
of the month in which the veteran's death occurred, if a 
claim is received within 45 days of the date of the veteran's 
death; otherwise, the effective date shall be the date the 
claim is received.  See 38 C.F.R. § 3.400(c)(3)(ii) (2000) 
(emphasis added).  

As previously noted, the veteran died on January [redacted], 1999, 
and the appellant's claim for nonservice-connected improved 
death pension benefits was not received until March 15, 1999.  
Clearly, the appellant's application was received more than 
45 days following the date of the veteran's death.  As such, 
the expenses paid by her 

for the veteran's last illness and burial within 45 days 
following his death do not qualify as exclusions from her 
countable income.  See 38 C.F.R. §§ 3.272, 3.400.  

The question remaining is whether the countable income and 
the allowable expenses reported by the appellant on her March 
15, 1999, application, when combined, were less than the 
applicable maximum income limitation.  If so, she would be 
entitled to improved death pension benefits; if not, she 
would not.  The maximum applicable annual income limit for a 
surviving spouse with no dependents for 1999 was $5,884.  On 
her March 15, 1999, application, the appellant reported that 
she received Social Security benefits in the amount of 
$863.10 monthly.  She also reported annual dividends and 
interest in the amount of $377.  Her countable income, 
therefore, totaled $10,734.20.  She reported continuing 
medical expenses totaling $1,914 during the applicable 12 
month annualization period following the date of her 
application.  After excluding these countable expenses, the 
widow was left with countable income of $9,107 for the period 
beginning March 15, 1999.  Because her countable income 
exceeded the maximum applicable income limit of $5,884 
previously specified, she was not eligible for improved death 
pension benefits.  Accordingly, the Board finds no legal 
basis upon which to predicate a grant of the benefit sought.  

As noted previously, the appellant has not contended that her 
countable income for 1999 was within the maximum applicable 
income limitation if the expenses associated with the 
veteran's last illness and burial are excluded.  Instead, she 
requests that she be granted equitable relief.  Such relief 
exceeds the Board's authority.  Only the Secretary of 
Veterans Affairs is authorized to render such relief.  See 38 
U.S.C.A. § 503(b) (West 1991); see also Schleis v. Principi, 
3 Vet. App. 415, 418 (1992).  Because the appellant has 
failed to state a claim for which relief 

can be granted with regard to her entitlement to improved 
death pension benefits, her appeal must be denied.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The Board 
would note, however, that the appellant is free to reapply 
for improved death pension benefits at any time in the future 
if either her countable income is reduced or her allowable 
expenses increase.  VA would reconsider her entitlement for 
this benefit if and when such application is received.  

ORDER

Entitlement to improved death pension benefits is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

